DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.

Response to Amendment
By Applicant’s amendment filed August 12, 2021, claim 24 has been amended.  Claims 1-12, 14-16, 20-23, 25-28 and 30 are canceled.  Claims 13, 17, 18 and 29 are currently withdrawn.  Claims 19, 24 and 31 are currently presented for examination.

Response to Arguments
Due to Applicant’s amendment to claim 24, the previous rejection under 35 USC 112(a) is hereby withdrawn.  Specifically, Applicant has amended claim 24 to require administration of a compound that inhibits the biological activity of Bcl xl and Bcl-2 
Applicant’s arguments, filed August 12, 2021, with respect to the rejection of claims 19 and 31 under 35 USC 112 (a) written description have been fully considered and are persuasive.  Specifically Applicant argues that paragraph [0115] explains that when senescent cells are not efficiently removed by the immune system they can accumulate in tissues and cause damage which is what occurs as a result of aging and after exposure to ionizing radiation.  The specification further states that senescent hematopoietic stem cells (HSCs) induced by ionizing radiation are similar to those seen in HSCs from aged animals [0121].  The specification teaches that IR-induced long term bone marrow injury is a model of premature hematopoietic aging [0121].  Thus, in addition to ionizing radiation-induced bone marrow injury, bone marrow injury occurs in the absence of ionizing radiation which is associated with aging.  Thus Applicant argues that total body irradiation is a model used to enable the treatment of bone marrow injury associated with senescent cells in general and not only bone marrow injury induced by ionizing radiation or cancer therapy.  Therefore the previous rejection of claims 19 and 31 under 35 USC 112(a) is hereby withdrawn. 
Accordingly, claims 19, 24 and 31 are free of the art and allowable for reasons of record (see page 4 of Non-Final rejection dated 10/29/2020).

Election/Restrictions
s 13, 17, 18 and 29 directed to a group that was non-elected without traverse.  Accordingly, claims 13, 17, 18 and 29 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CANCEL claims 13, 17, 18 and 29.

Conclusion
Claims 19, 24 and 31 are allowed.  Claims 1-18, 20-23, 25-28 and 30 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627


KRM